Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Specification
The title of the invention is objected to for not being descriptive as it could be.  It should mention calendar services.
The abstract is objected to for not being descriptive as it could be.  It should recite receiving at least two calendar events as in the amended claims.  Furthermore, the abstract refers to creating a shared meeting object when a shared meeting object already exists.  This seems to contradict the claims, which recite creating a shared meeting object in response to determining that no  shared meeting object already exists.  

Claim Objections
Claims 1-20 are objected to because of the following informalities: the relation between “at least two user electronic calendar events” and “a first user electronic calendar event” and “a second user electronic calendar event” is unclear.  Appropriate correction is required, e.g., amending the latter along the lines of “a first user electronic calendar event of the at least two user electronic calendar events” and “a second user electronic calendar event of the at least two user electronic calendar events.”  
	The applicants assert, “Claims 1, 17, and 20 have been amended without adding new matter.  Support for the amendments can be found at least in paras. [0067]-[0068].”  (Resp. 11.)  These paragraphs, however, discuss “whether the received event information is from a leading calendar and includes changed event information.”  (Spec. ¶ 67.)  The applicants are asked to clarify how this subject matter supports the claim amendments or to point to more relevant paragraphs of the Specification in order to clarify the record.

	
Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20140201277 informs a first entity of an activity of a second entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448